Case 2:21-cv-00837-VAP-MRW Document 32 Filed 02/17/21 Page 1 of 4 Page ID #:264




   1 Naeun Rim - State Bar No. 263558
        nrim@birdmarella.com
   2 Grace W. Kang - State Bar No. 271260
        gkang@birdmarella.com
   3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   4 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   5 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   6
     Antony L. Ryan (pro hac vice)
   7    aryan@cravath.com
     Kevin J. Orsini (pro hac vice)
   8    korsini@cravath.com
     CRAVATH, SWAINE & MOORE LLP
   9 825 Eighth Avenue
     New York, New York 10019-7475
  10 Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
  11
     Attorneys for Defendants Robinhood
  12 Financial LLC, Robinhood Securities,
     LLC, and Robinhood Markets, Inc.
  13
  14
                            UNITED STATES DISTRICT COURT
  15
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  16
  17
     JOSH GOSSETT and JAMES                     Case No. 2:21-cv-00837-VAP (MRWx)
  18 LAPLANT, each individually, and on
     behalf of all others similarly situated,   [Related Cases 2:21-cv-00835-VAP (MRWx);
  19                                            2:21-cv-00843-VAP (MRWx)]
                   Plaintiff(s)
  20                                            EX PARTE APPLICATION FOR
            vs.                                 ORDER DISCHARGING THE
  21                                            OBLIGATION TO SUBMIT
     ROBINHOOD FINANCIAL LLC, a                 CERTIFICATE OF GOOD
  22 Delaware limited liability company;        STANDING OR, IN THE
     ROBINHOOD SECURITIES, LLC,                 ALTERNATIVE, EXTENDING TIME
  23 a Delaware limited liability company;      TO FILE CERTIFICATE OF GOOD
     ROBINHOOD MARKETS, INC., a                 STANDING
  24 Delaware corporation; and DOES 1-
     100, inclusive,                            Judge: Hon. Virginia A. Phillips
  25                                            Courtroom: 8A
                   Defendants.
  26                                            [Filed concurrently with Declaration of
                                                Kevin J. Orsini; and [Proposed] Order]
  27
  28
                                                              Case No. 2:21-cv-00837-VAP (MRWx)
                                       EX PARTE APPLICATION
Case 2:21-cv-00837-VAP-MRW Document 32 Filed 02/17/21 Page 2 of 4 Page ID #:265




   1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2               PLEASE TAKE NOTICE that in accordance with Local Rule 7-19 and this
   3 Court’s standing orders, Defendants Robinhood Financial LLC, Robinhood
   4 Securities, LLC, and Robinhood Markets, Inc. (“Robinhood”) hereby apply to the
   5 Court on an ex parte basis for an order discharging the obligation to submit a
   6 Certificate of Good Standing from the New Jersey State Bar in connection with the
   7 Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice
   8 (Form G-64) (“Pro Hac Vice Application”) of Robinhood’s attorney of record,
   9 Kevin J. Orsini, in this action, or, in the alternative, extending the deadline to submit
  10 Mr. Orsini’s Certificate of Good Standing from the New Jersey State Bar from
  11 February 17, 2021, no later than 4:00 P.M. to March 31, 2021, no later than 4:00
  12 P.M. Plaintiff does not oppose the application.
  13               Robinhood seeks ex parte relief because, due to circumstances outside of
  14 Robinhood’s control, defense counsel cannot timely comply with the Court’s order
  15 requiring the filing of Mr. Orsini’s Certificate of Good Standing by February 17,
  16 2021. (Dkt. No. 31.) As detailed in the accompanying declaration, Mr. Orsini’s
  17 firm mailed a request to the New Jersey State Bar to obtain a Certificate of Good
  18 Standing on the day this action was filed. However, due to a snowstorm and Covid-
  19 19-related closures, Mr. Orsini was unable to obtain the Certificate by February 8,
  20 2021, the Court’s initial deadline for filing it. Mr. Orsini requested an extension
  21 until February 17, 2021, which the Court granted. After the extension was granted
  22 by the Court, the New Jersey State Bar (“Bar”) informed Mr. Orsini’s firm that the
  23 Bar is weeks behind on processing requests for Certificates of Good Standing,
  24 because the Bar’s offices are operating with a skeletal staff in accordance with the
  25 state’s Covid-19 stay in place orders and are experiencing additional delays as a
  26 result of recent Covid-19 exposure by the Bar’s staff that resulted in periods of
  27 quarantine.
  28               Good cause exists for the requested relief, because defense counsel is unable
       3701395.1
                                                      2              Case No. 2:21-cv-00837-VAP (MRWx)
                                             EX PARTE APPLICATION
Case 2:21-cv-00837-VAP-MRW Document 32 Filed 02/17/21 Page 3 of 4 Page ID #:266




   1 to obtain a Certificate of Good Standing from the New Jersey State Bar by the
   2 February 17, 2021 deadline, despite defense counsel’s diligent efforts to timely
   3 obtain the Certificate of Good Standing from the Bar.
   4               Defense counsel gave notice to Plaintiff regarding this ex parte application on
   5 February 16, 2021, and was informed that this application is unopposed.
   6 (Declaration of Kevin J. Orsini, dated February 17, 2021, ¶ 7.) Plaintiff’s counsel’s
   7 names, addresses, telephone numbers, and email addresses are as follows:
   8               Maurice D. Pessah
                   Michael Morris-Nussbaum
   9
                   Summer E. Benson
  10               Pessah Law Group, PC
                   661 N. Harper Ave., Suite 208
  11
                   Los Angeles, CA 90048
  12               Telephone: (310) 772-2261
                   Email: maurice@pessahgroup.com
  13
                           mmnussbaum@pessahgroup.com
  14                      sbenson@pessahgroup.com
  15
                   Stuart Chelin
  16               Chelin Law Firm
                   1801 Century Park East, Suite 2500
  17
                   Los Angeles, CA 90076
  18               Telephone: (310) 556-9664
                   Email: stuart@chelinlaw.com
  19
  20               Accordingly, Robinhood respectfully requests that the Court grant this ex
  21 parte application and order that the obligation for Kevin J. Orsini to file a Certificate
  22 of Good Standing from the New Jersey State Bar in this action is discharged for
  23 good cause shown, or, in the alternative, the deadline for Kevin J. Orsini to file a
  24 Certificate of Good Standing from the New Jersey State Bar in this action shall be
  25 extended from February 17, 2021, no later than 4:00 P.M., to March 31, 2021, no
  26 later than 4:00 P.M., absent a further showing of good cause.
  27               This ex parte application is based upon this Notice, the accompanying
  28 Declaration of Kevin J. Orsini, the Proposed Order, the filings and record in this
       3701395.1
                                                      3              Case No. 2:21-cv-00837-VAP (MRWx)
                                             EX PARTE APPLICATION
Case 2:21-cv-00837-VAP-MRW Document 32 Filed 02/17/21 Page 4 of 4 Page ID #:267




   1 action, and any other evidence that the Court may consider in ruling on Robinhood’s
   2 requested relief.
   3
   4 DATED: February 17, 2021           Naeun Rim
                                        Grace W. Kang
   5
                                        Bird, Marella, Boxer, Wolpert, Nessim,
   6                                    Drooks, Lincenberg & Rhow, P.C.
   7
   8
                                        By:         /s/ Naeun Rim
   9
                                                          Naeun Rim
  10                                          Attorneys for Defendants Robinhood
  11                                          Financial LLC, Robinhood Securities, LLC,
                                              and Robinhood Markets, Inc.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3701395.1
                                               4            Case No. 2:21-cv-00837-VAP (MRWx)
                                     EX PARTE APPLICATION
